DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 7/13/2022 for application 16707730.  Claims 13 & 17-20 are canceled by Applicant.  Claims 21-24 are newly presented.  Claims 1-12, 14-16, & 21-24 are pending.

Response to Arguments
Applicant’s argument (p. 11 of Remarks) concerning the internal diameters of the auxiliary fuel line and the main fuel line, as recited in the amended independent claims, has been fully considered and is persuasive.  Specifically, the prior art fails to teach the internal diameter of the auxiliary fuel line being less than an internal diameter of the main fuel line. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 7/28/2022.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 17, after “a flow of fuel”, delete “to flow”.

Allowable Subject Matter
Claims 1-12, 14-16, & 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1 & 7, the prior art fails to teach, in combination with the other limitations of the respective independent claims, the auxiliary fuel line having a lesser internal diameter than an internal diameter of the main fuel line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741